DETAILED ACTION
In Reply for Restriction filed on 09/27/2021, Claims 1-25 are pending. Claims 1-8 are currently amended. Claims 15-25 are newly added. Claims 8-13, 16-19, 21, 23, and 25 are withdrawn based on restriction requirement. Claims 1-7, 14-15, 20, 22, and 24 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I, claims 1-7 and 14, drawn to an arrangement for generating a 3D structure.
Group II, claims 8-13, drawn to a method for creating a 3D structure. 
Applicant’s election without traverse of Group 1 in the reply filed on 9/27/2021 is acknowledged. Claims 15-25 are newly added. 
Claims  8-13, 16-19, 21, 23, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because
Figure 5b and 6b, the scale label “0,18 mm” should read as “0.18 mm”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because
Line 5, the phrase “The cutting edge with is in a range between” should read as “The cutting edge width is in a range between”.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 16, lines 16, the phrase “these have each a first structure” should read as “these each have a first structure”
Page 16, lines 23, the phrase “the contact points 8 a curve with a wavy shape” should read as “the contact points 8 is a curve with a wavy shape”
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informality: the phrase “claim 1 wherein the driver” should read as “claim 1, wherein the driver”. 
Claim 5 is objected to because of the following informality: the phrase “compressor elements having each at least one cutting edge are arranged” should read as “compressor elements each having at least one cutting edge arranged”.
Claim 20 is objected to because of the following informality: the phrase “ampliture” should read as “amplitude”. 
Appropriate correction is required.
Claim Interpretation
Claim 1 recites the limitation “width of a cutting edge”. This is interpreted as the width of the blade starts from one contact point to another contact point as shown in 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 14-15, 20, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about” in claims 1, 2, and 14 is a relative term which renders the claim indefinite.  The term "range" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 7 recites the term “compressor elements” whereas Claim 1 only recites “a compressor element.” There is a lack of antecedent basis for multiple “compressor elements” as recited in claim 7.
The term "few" in claim 15particles" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is worth noting, if word such as “some” is used instead of “few”, it might lead to a 112(d) issue that result in not further limiting the subject matter in claim 1. 
Dependent claims 2-7 14-15, 20, 22, and 24 are rejected virtue of depending on an indefinite Claim 1. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 7, the term “structure” is not further limiting the subject matter in claim 1. In this case, the term “cutting edge” recites in Claim 1 necessitates some “structure” on the end of the compressor elements. Thus, it is implies that Claim 7 fails to further limit the subject matter of the claim upon which it depends (Claim 1). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7, 14-15, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2017/0291373 A1 (Hara).
Regarding Claim 1,  Hara teaches an arrangement for generating a 3D structure ([0002]), comprising a compressor assembly (Figure 4, cutting unit 41) with a compressor element (Figure 4, cutter blade 54) for compressing point-by-point compression ([0052], vertical movement of the cutter blade is performed by upward and downward power) a particulate construction material to be applied layer-by-layer ([0057], the three-dimensional printer creates the shape of each layer to manufacture the three-dimensional object),  and a driver (Figure 4, Driver unit 51) connected to the compressor element (Figure 4) and imparting on the compressor element a linear movement (Figure 4, holder 48 has a mechanism 49 for control cutter blade 54 with vertical movement in the Z axis direction [0052]) , wherein the compressor element having at least one cutting edge is arranged in the compressor assembly (Figure 4, cutter blade 54 has a cutting edge) for compressing the particulate construction material to be applied layer-by-layer, and wherein the width of a cutting edge disposed at one 
Regarding Claim 2, Hara teaches the arrangement according to claim 1, wherein the width of a cutting edge (Figure 4, cutter blade 54 has a cutting edge) is preferably in a range between about 0.3 times and about 2 times of the diameter of the particle of the particulate construction material (Limitations directed toward material or article worked upon by a structure being claimed does not impart patentability of the claims. See MPEP 2115. In this case, the width of the cutting edge is dependent on the material worked upon by the apparatus).  
Regarding Claim 4, Hara teaches the arrangement according to claim 1, wherein the compressor element (Figure 4, cutter blade 54) is arranged for movement above a surface of a construction site (Figure 3, cutter unit 41 can realize movement above the platen 42([0051])) on which a layered structure of the 3D structure is to be created.  
Regarding Claim 7, Hara teaches the arrangement according to claim 1, wherein at least one structure is arranged at each of the ends of the compressor elements (Figure 4, cutter blade 54 has a cutting edge at the ends).  
Regarding Claim 14, Hara teaches an arrangement according to claim 2, wherein the width of a cutting edge (Figure 4, cutter blade 54 has a cutting edge) is 
Regarding Claim 15, Hara teaches the arrangement according to claim 1, wherein the point-by-point compression ([0052], vertical movement of the cutter blade is performed by upward and downward power) comprises for each point compression of a single particle or a few particles (Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114).
Regarding Claim 22, Hara teaches the arrangement according to claim 1, wherein the at least one cutting edge is non-perpendicularly arranged relative to a surface normal above the construction site (Figure 4, cutter blade 54 is non-perpendicularly arranged).  
Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2004/0011456 A1 (“Futamura et al” hereinafter Futamura).
Regarding Claim 1, Futamura teaches an arrangement for generating a 3D structure ([0001]), comprising a compressor assembly (Figure 6, pressure-welding device 54) with a compressor element (Figure 6, pressure-welding punch 58) for compressing point-by-point compression ([0028], vertically moveable pressure-welding punches) a particulate construction material to be applied layer-by-layer,  and a driver (Figure 6, actuating device 60) connected to the compressor element and imparting on 
Regarding Claim 3, Futamura teaches the arrangement according to claim 1, wherein the driver is one of an electrically or electromagnetically or piezoelectrically or electro-hydraulically ([0067], actuating device comprising a hydraulic cylinder) or pneumatically driven.
Regarding Claim 5, Futamura teaches the arrangement according to claim 1, wherein a plurality of compressor elements (Figure 6, plurality of pressure-welding punches) having each at least one cutting edge (Each punch is capable of cutting off the connecting part [0080] which implies a cutting edge) are arranged in the compressor assembly.
Regarding Claim 6, Futamura teaches arrangement according to claim 5, wherein the compressor elements are arranged parallel to each other at an identical .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US2004/0011456 A1 (“Futamura et al” hereinafter Futamura) as applied to claims 5 and 6 above, and further in view of US6,408,673 (“Korner et al” hereinafter Korner). 
Regarding Claim 20, Futamura teaches the arrangement according to claim 5, Futamura fails to teach the driver and thus each of the compressor elements are individually controllable with respect to at least one of frequency, amplitude, and wave shape.  

Futamura and Korner are considered to be analogous to the claimed invention because they are in the same field of press molding with a plurality of press devices. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substitute the compressor elements disclosed by Futamura by the individually controllable compressor element taught by Korner because the result of the substitution would have been predictable and lead to the same results. See MPEP 2143. Simple substitution of one known element for another to obtain predictable result.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US2004/0011456 A1 (“Futamura et al” hereinafter Futamura) as applied to claim 6 above, and further in view of US2010/0192787 (“Onishi et al” hereinafter Onishi).
Regarding Claim 24, Futamura teaches the arrangement according to claim 6. Futamura fails to teach an angle of alignment for each of the plurality of compressor elements and thus the cutting edge is adjustable during operation.  
However, Onishi teaches an angle of alignment for each of the plurality of compressor elements and thus the cutting edge is adjustable during operation ([0009], a press angle control device that will adjust the angle of the press element during operation).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

XINWEN (CINDY). YE
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744